132 Ga. App. 331 (1974)
208 S.E.2d 169
MYERS et al.
v.
MOBILE AMERICA CORPORATION et al.
49330.
Court of Appeals of Georgia.
Submitted May 10, 1974.
Decided July 10, 1974.
William G. Posey, Hugh Nations, for appellants.
Greene & Greene, William B. Greene, Jefferson L. Davis, Jr., for appellees.
PANNELL, Presiding Judge.
Where, as in the present case, an action was brought *332 by a plaintiff against two defendants who cross claimed against plaintiff and three others as joint tortfeasors, and the trial judge sustained a motion of the three others to be dismissed as parties because of lack of venue, and the order of dismissal contains no express determination there is no reason for delay, and no express direction for the entry of an appealable judgment, such order "does not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties," (Section 54 of the Civil Practice Act; Ga. L. 1966, pp. 609, 658; Code Ann. § 81A-154 (b)), and in the absence of a certificate of review, the order is not appealable, and the appeal, on motion, must be dismissed. Davis v. Roper, 119 Ga. App. 442 (167 SE2d 685); White v. Wright, 124 Ga. App. 151 (183 SE2d 90); Williams v. Horn, 124 Ga. App. 485 (184 SE2d 198).
Appeal dismissed. Clark and Webb, JJ., concur.